EXHIBIT 10.230

 

LIMITED CONSENT, OMNIBUS AMENDMENT NO. 3 AND JOINDER AGREEMENT
TO THE LOAN DOCUMENTS

 

                This Limited Consent, Omnibus Amendment No. 3 and Joinder
Agreement to the Loan Documents (this “Amendment”), dated as of November 1,
2005, is among Residential Funding Corporation, a Delaware corporation
(“Lender”), Prospect Medical Holdings, Inc., a Delaware corporation
(“Holdings”), Prospect Medical Group, Inc., a California professional
corporation (“PMG”; and together with Holdings, each a “Borrower” and
collectively, the “Borrowers”), PMG, as Borrower Agent (as defined in the LSA
referenced below), each of the Persons signatory hereto as Guarantors (each an
“Initial Guarantor” and collectively, the “Initial Guarantors”; and together
with the Borrowers, the “Initial Credit Parties” and each an “Initial Credit
Party”) and Genesis Healthcare of Southern California, Inc., a Medical Group, a
California medical corporation (“Genesis”).

 

W I T N E S S E T H:

 

                WHEREAS, Lender and the Initial Credit Parties are parties to
that certain Loan and Security Agreement dated as of September 27, 2004 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “LSA”; capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the LSA as amended hereby unless otherwise defined
herein);

 

                WHEREAS, the Borrowers and the other Initial Credit Parties have
requested that the Lender agree to, and Lender is willing to agree to, provide
certain consents as hereinafter set forth, subject to the terms and conditions
contained herein; and

 

                WHEREAS, the parties hereto desire to amend the LSA and the
other Loan Documents as hereinafter set forth.

 

                NOW THEREFORE, in consideration of the parties’ mutual promises
in this Amendment, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

 


SECTION 1                LIMITED CONSENT.  NOTWITHSTANDING ANY OF THE PROVISIONS
OF THE LSA TO THE CONTRARY, AND SUBJECT TO THE SATISFACTION OF EACH OF THE
CONDITIONS SET FORTH IN SECTION 6 HEREOF, LENDER HEREBY CONSENTS TO THE
ACQUISITION BY PMG OF ALL OF THE OUTSTANDING STOCK OF GENESIS PURSUANT TO THAT
CERTAIN STOCK PURCHASE AGREEMENT, DATED AS OF THE DATE HEREOF, BY AND AMONG PMG
AND MICHAEL W. LEW, M.D., THE SOLE SHAREHOLDER OF GENESIS (THE “GENESIS PURCHASE
AGREEMENT”) FOR AN AGGREGATE CONSIDERATION SET FORTH IN SECTION 1 OF THE GENESIS
PURCHASE AGREEMENT.


SECTION 2                LSA AMENDMENTS.  SUBJECT TO THE SATISFACTION OF EACH OF
THE CONDITIONS SET FORTH IN SECTION 6 HEREOF, THE LSA IS HEREBY AMENDED AS
FOLLOWS:


(A)           SECTION 1.1 OF THE LSA IS HEREBY AMENDED BY ADDING IN PROPER
ALPHABETICAL ORDER THE FOLLOWING NEW DEFINED TERMS:


AMENDMENT NO. 3 DATE — MEANS NOVEMBER 1, 2005.

 

 

--------------------------------------------------------------------------------


 


GENESIS — GENESIS HEALTHCARE OF SOUTHERN CALIFORNIA, INC., A MEDICAL GROUP, A
CALIFORNIA MEDICAL CORPORATION.

 


GENESIS ACQUISITION — MEANS THE ACQUISITION BY PMG OF ALL OF THE OUTSTANDING
STOCK OF GENESIS PURSUANT TO THE GENESIS ACQUISITION DOCUMENTS.

 


GENESIS ACQUISITION AGREEMENT — MEANS THAT CERTAIN STOCK PURCHASE AGREEMENT,
DATED AS OF NOVEMBER 1, 2005, BY AND BETWEEN PMG AND MICHAEL W. LEW, M.D.
PURSUANT TO WHICH PMG HAS AGREED TO ACQUIRE ALL OF THE OUTSTANDING STOCK OF
GENESIS, AS THE SAME IS IN EXISTENCE AND IN EFFECT ON THE AMENDMENT NO. 3 DATE.

 


GENESIS ACQUISITION DOCUMENTS — COLLECTIVELY MEANS (I) THE GENESIS ACQUISITION
AGREEMENT, (II) THE EMPLOYMENT AGREEMENT BETWEEN GENESIS AND MICHAEL W. LEW,
M.D., (III) THE NON-COMPETITION AGREEMENT BETWEEN GENESIS AND MICHAEL W. LEW,
M.D., AND (IV) ALL OTHER AGREEMENTS, DOCUMENTS, CERTIFICATES, OPINIONS AND OTHER
INSTRUMENTS DELIVERED OR EXECUTED IN CONNECTION THEREWITH, AS EACH IS IN
EXISTENCE AND IN EFFECT ON THE AMENDMENT NO. 3 DATE.

 

Term Loan A — means the Term Loan A to be made by the Lender to Borrowers
pursuant to Section 2.1(b) hereof.

Term Loan B — means the Term Loan B to be made by the Lender to Borrowers
pursuant to Section 2.1(b) hereof.

Term Loan A Commitment — means the Term Loan A Commitment set forth on Exhibit
A.

Term Loan B Commitment — means the Term Loan B Commitment set forth on Exhibit
A.

Term Note A — means the Term Note A issued to the Lender to evidence Term Loan A
in the form attached as Exhibit I-2/A.

Term Note B — means the Term Note B issued to the Lender to evidence Term Loan B
in the form attached as Exhibit I-2/B.


(B)           THE FOLLOWING DEFINITIONS SET FORTH IN SECTION 1.1 OF THE LSA ARE
HEREBY AMENDED AND RESTATED TO READ IN THEIR ENTIRETY AS FOLLOWS:

Loan — means each Advance made by Lender to any Borrower under the Revolving
Credit, the Term Loan A and the Term Loan B made by Lender to any Borrower
pursuant to this Agreement.

 

 

2

--------------------------------------------------------------------------------


 

Term Loan — means, collectively, the Term Loan A and Term Loan B to be made by
the Lender to Borrowers pursuant to Section 2.1(b) hereof.

Term Loan Commitment — means, collectively, the Term Loan A Commitment and the
Term Loan B Commitment set forth on Exhibit A.

Term Loan Maturity Date — means the date on which the Term Loan A and Term Loan
B shall terminate and the entire outstanding balance of the Term Loan A and Term
Loan B shall be due and payable, as set forth on Exhibit A.

Term Note(s) — means, collectively, the Term Note A and Term Note B.


(C)           SECTION 2.1(B) OF THE LSA IS HEREBY AMENDED AND RESTATED TO READ
IN ITS ENTIRETY AS FOLLOWS:


(B)           TERM LOANS.

 


(1)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, LENDER
AGREES TO MAKE A LOAN ON THE CLOSING DATE IN RESPECT OF TERM LOAN A TO EACH
BORROWER (JOINTLY AND SEVERALLY) IN THE AMOUNT OF THE TERM LOAN A COMMITMENT. 
LENDER SHALL NOT BE OBLIGATED TO MAKE ANY FURTHER LOAN TO BORROWERS UNDER THE
TERM LOAN A AFTER THE CLOSING DATE AND NO PORTION OF THE TERM LOAN A WHICH HAS
BEEN REPAID MAY BE REBORROWED.  EACH BORROWER SHALL JOINTLY AND SEVERALLY PAY TO
LENDER THE PRINCIPAL BALANCE OF THE TERM LOAN A IN MONTHLY INSTALLMENTS PAYABLE
COMMENCING ON NOVEMBER 1, 2004 AND CONTINUING ON THE FIRST DAY OF EACH
SUCCEEDING MONTH THEREAFTER IN THE AMOUNT OF EACH SUCH INSTALLMENT OF
$166,666.67 UNTIL THE EARLIER OF:  (I) THE DATE THAT THE TERM LOAN A IS PAID IN
FULL OR (II) THE TERM LOAN MATURITY DATE.  THE ENTIRE UNPAID PRINCIPAL BALANCE
OF THE TERM LOAN A, TOGETHER WITH ALL ACCRUED BUT UNPAID INTEREST THEREON SHALL
BE DUE IN PAYABLE ON THE TERM LOAN MATURITY DATE.  IN ADDITION, CREDIT PARTIES
SHALL MAKE CERTAIN MANDATORY PREPAYMENTS IN RESPECT OF THE TERM LOAN A AS
PROVIDED IN SECTION 3.2.2 HEREOF.  THE TERM LOAN A SHALL BE EVIDENCED BY THE
TERM NOTE A, AND THE BORROWERS TO WHICH TERM LOAN A IS MADE SHALL JOINTLY
EXECUTE AND DELIVER THE TERM NOTE A TO LENDER ON THE CLOSING DATE.

 


(2)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, LENDER
AGREES TO MAKE A LOAN ON THE AMENDMENT NO. 3 DATE IN RESPECT OF TERM LOAN B TO
EACH BORROWER (JOINTLY AND SEVERALLY) IN THE AMOUNT OF THE TERM LOAN B
COMMITMENT.  LENDER SHALL NOT BE OBLIGATED TO MAKE ANY FURTHER LOAN TO BORROWERS
UNDER THE TERM LOAN B AFTER THE AMENDMENT NO. 3 DATE AND NO PORTION OF THE TERM
LOAN B WHICH HAS BEEN REPAID MAY BE REBORROWED.  EACH BORROWER SHALL JOINTLY AND
SEVERALLY PAY TO LENDER


 

 

3

--------------------------------------------------------------------------------



 


THE PRINCIPAL BALANCE OF THE TERM LOAN B IN MONTHLY INSTALLMENTS PAYABLE
COMMENCING ON DECEMBER  1, 2005 AND CONTINUING ON THE FIRST DAY OF EACH
SUCCEEDING MONTH THEREAFTER IN THE AMOUNT OF EACH SUCH INSTALLMENT OF $66,666.67
UNTIL THE EARLIER OF:  (I) THE DATE THAT THE TERM LOAN B IS PAID IN FULL OR (II)
THE TERM LOAN MATURITY DATE.  THE ENTIRE UNPAID PRINCIPAL BALANCE OF THE TERM
LOAN B, TOGETHER WITH ALL ACCRUED BUT UNPAID INTEREST THEREON SHALL BE DUE IN
PAYABLE ON THE TERM LOAN MATURITY DATE.  IN ADDITION, CREDIT PARTIES SHALL MAKE
CERTAIN MANDATORY PREPAYMENTS IN RESPECT OF THE TERM LOAN B AS PROVIDED IN
SECTION 3.2.2 HEREOF.  THE TERM LOAN B SHALL BE EVIDENCED BY THE TERM NOTE B,
AND THE BORROWERS TO WHICH TERM LOAN B IS MADE SHALL JOINTLY EXECUTE AND DELIVER
THE TERM NOTE B TO LENDER ON THE AMENDMENT NO. 3 DATE.  BORROWERS HEREBY DIRECT
LENDER TO DISBURSE ALL PROCEEDS OF TERM LOAN B (NET OF ALL FEES OWING TO LENDER)
TO THE FOLLOWING ACCOUNT OF BORROWERS: WELLS FARGO BANK, N.A., LOS ANGELES,
CALIFORNIA, ABA NO. 121000248, ACCOUNT NO. 4121043368, REFERENCE: PROSPECT
MEDICAL HOLDINGS, INC.

 


(D)           SECTION 2.9 OF THE LSA IS HEREBY AMENDED BY ADDING THE FOLLOWING
NEW SENTENCE AT THE END THEREOF:

Notwithstanding the foregoing, the proceeds of the Term Loan B shall be used
solely to fund the Genesis Acquisition and pay costs and expenses associated
with the Genesis Acquisition that are approved by Lender.

 


(E)           THE LAST SENTENCE OF SECTION 3.2.1 OF THE LSA IS HEREBY AMENDED
AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:

Any partial prepayments of the Term Loan A or Term Loan B shall be ratably
applied to prepay the scheduled installments of such Term Loan A or Term Loan B,
as applicable, in inverse order of maturity except in connection with the
payment in full of all Obligations and the termination of this Agreement.

 


(F)            SECTION 3.2.2(A) OF THE LSA IS HEREBY AMENDED AND RESTATED TO
READ IN ITS ENTIRETY AS FOLLOWS:


(A)           IF AT ANY TIME THE SUM OF THE REVOLVING CREDIT BALANCE AND THE
PRINCIPAL BALANCE OF THE TERM LOAN EXCEEDS THE AMOUNT EQUAL TO THE LESSER OF
(A) THE REVOLVING CREDIT BORROWING BASE OR (B) THE SUM OF THE REVOLVING CREDIT
COMMITMENT PLUS THE PRINCIPAL BALANCE OF THE TERM LOAN THEN OUTSTANDING, CREDIT
PARTIES SHALL IMMEDIATELY PAY SUCH EXCESS TO LENDER FOR APPLICATION AS FOLLOWS:
FIRST, TO PAYMENT OF PRINCIPAL IN RESPECT OF THE REVOLVING CREDIT UNTIL ALL
OBLIGATIONS IN RESPECT OF THE REVOLVING CREDIT HAVE BEEN REPAID IN FULL; SECOND
TO THE RATABLE PAYMENT OF PRINCIPAL IN RESPECT OF THE TERM LOAN A IN INVERSE
ORDER OF MATURITY UNTIL ALL OBLIGATIONS IN RESPECT OF TERM LOAN A HAVE BEEN
REPAID IN FULL; AND THIRD


 

 

4

--------------------------------------------------------------------------------



 


TO THE RATABLE PAYMENT OF PRINCIPAL IN RESPECT OF THE TERM LOAN B IN INVERSE
ORDER OF MATURITY UNTIL ALL OBLIGATIONS IN RESPECT OF TERM LOAN B HAVE BEEN
REPAID IN FULL PROVIDED THAT IF ANY DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING AT THE TIME ANY PAYMENT SHALL BE DUE OR PAYABLE
PURSUANT TO THIS SECTION, ALL PROCEEDS OF ANY SUCH PAYMENT SHALL BE APPLIED IN
ACCORDANCE WITH SECTION 3.3 HEREOF.

 


(G)           THE SECOND SENTENCE OF SECTION 3.2.2(B) OF THE LSA IS HEREBY
AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:

Any prepayments required to be paid pursuant to this section shall be applied
first, to the ratable payment of principal in respect of the Term Loan A in
inverse order of maturity until all Obligations in respect of Term Loan A have
been repaid in full; second, to the ratable payment of principal in respect of
the Term Loan B in inverse order of maturity until all Obligations in respect of
Term Loan B have been repaid in full; and third to payment of principal in
respect of the Revolving Credit until all Obligations in respect of the
Revolving Credit have been repaid in full; provided that if any Default or Event
of Default shall have occurred and be continuing at the time any payment shall
be due or payable pursuant to this section, all proceeds of any such payment
shall be applied in accordance with Section 3.3 hereof.

 


(H)           THE SECOND SENTENCE OF SECTION 3.2.2(C) OF THE LSA IS HEREBY
AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:

Any prepayments required to be paid pursuant to this section shall be applied
first, to payment of principal in respect of the Term Loan A in inverse order of
maturity until all Obligations in respect of Term Loan A have been repaid in
full; second, to payment of principal in respect of the Term Loan B in inverse
order of maturity until all Obligations in respect of Term Loan B have been
repaid in full; and third, to payment in respect of the Revolving Credit until
all Obligations in respect of the Revolving Credit have been repaid in full;
provided that if any Default or Event of Default shall have occurred and be
continuing at the time any payment shall be due or payable hereunder, all
proceeds of any such payment shall be applied in accordance with Section 3.3
hereof.


(I)            THE SECOND SENTENCE OF SECTION 3.2.2(D) OF THE LSA IS HEREBY
AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


ANY PREPAYMENTS REQUIRED TO BE PAID PURSUANT TO THIS SECTION SHALL BE APPLIED
FIRST, TO PAYMENT OF PRINCIPAL IN RESPECT OF THE TERM LOAN A IN INVERSE ORDER OF
MATURITY UNTIL ALL OBLIGATIONS IN RESPECT OF TERM LOAN A HAVE BEEN REPAID IN
FULL; SECOND, TO PAYMENT OF PRINCIPAL IN RESPECT OF THE TERM LOAN B IN INVERSE
ORDER OF MATURITY UNTIL ALL OBLIGATIONS IN RESPECT OF TERM LOAN B HAVE BEEN
REPAID IN FULL; AND THIRD, TO PAYMENT IN RESPECT


 

 

5

--------------------------------------------------------------------------------


 


OF THE REVOLVING CREDIT UNTIL ALL OBLIGATIONS IN RESPECT OF THE REVOLVING CREDIT
HAVE BEEN REPAID IN FULL; PROVIDED THAT IF ANY DEFAULT OR EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING AT THE TIME ANY PAYMENT SHALL BE DUE OR PAYABLE
HEREUNDER, ALL PROCEEDS OF ANY SUCH PAYMENT SHALL BE APPLIED IN ACCORDANCE WITH
SECTION 3.3 HEREOF.

 


(J)            SECTION 3.3 OF THE LSA IS HEREBY AMENDED AND RESTATED TO READ IN
ITS ENTIRETY AS FOLLOWS:

Subject to Section 2.5, so long as no Default or Event of Default has occurred
and is continuing and the Termination Date shall not have occurred and except
for voluntary prepayments permitted pursuant to Section 3.2.1 which shall be
applied in accordance with such section and mandatory prepayments pursuant to
Section 3.2.2 which shall be applied in accordance with such section, all
Collections and other payments (including all monetary proceeds of Collateral)
received shall be applied to amounts then due and payable in the following
order:

 

(a)           to the payment of, or the reimbursement of the Lender for or in
respect of all Fees and Expenses, costs, disbursements and losses which shall
have been incurred or sustained by the Lender and are then due and owing in
connection with the collection of such monies, or for the administration,
exercise, protection or enforcement by the Lender of any of the rights,
remedies, duties or powers of the Lender hereunder or under any of the other
Loan Documents;

(b)           to the payment of any and all other accrued Fees and Expenses then
due and owing hereunder or under any of the other Loan Documents;

(c)           to interest on the Revolving Loans and Term Loan then due and
owing, ratably in proportion to the interest accrued as to each such Loan;

(d)           to principal payments on the Term Loan A then due and owing;

(e)           to principal payments on the Term Loan B then due and owing;

(f)            to payment of the Revolving Loans then outstanding; and

(g)           to all other Obligations which may be then due and owing.

While any Default or Event of Default shall have occurred and remain continuing
or at all times from and after the Termination Date, all Collections and other
payments (including monetary proceeds of

 

 

6

--------------------------------------------------------------------------------


 

Collateral or of realizations upon any Collateral) received shall be applied to
the Obligations in such order as Lender may elect in its sole discretion.

 


(K)           SECTION 5.2(A) OF THE LSA IS HEREBY AMENDED AND RESTATED TO READ
IN ITS ENTIRETY AS FOLLOWS:

(a)           On the Closing Date, Credit Parties (other than Genesis), and
within 5 Business Days of the Amendment No. 3 Date Genesis, shall deliver
Obligor Notices to all of their Obligors obligated under the Receivables
consisting of Capitated Contract Rights, which Obligor Notice shall direct each
such Obligor to make payments of Collections directly to an applicable Lockbox
(or in the case of payments by wire transfer, the applicable Lockbox Account),
and on the Closing Date Credit Parties (other than Genesis), and within 5
Business Days of the Amendment No. 3 Date Genesis, shall deliver or cause to be
delivered to Lender the duplicate original of each such Obligor Notices and
evidence satisfactory to Lender that the delivery of such Obligor Notices to the
Obligors has been accomplished.  In addition, on the Closing Date, Credit
Parties (other than Genesis), and within 5 Business Days of the Amendment No. 3
Date Genesis, shall deliver to Lender a master Obligor Notice, in form and
substance satisfactory to Lender, in respect of all of their Obligors obligated
under Fee-For-Service Receivables which are Governmental Receivables and a
master Obligor Notice, in form and substance satisfactory to Lender, in respect
of all of their Obligors obligated under Fee-For-Service Receivables which are
not Governmental Receivables, a copy of which Obligor Notice specifying the
applicable Obligor’s information, Lender may deliver to the applicable Obligors
on or after an Event of Default has occurred, and each of which master Obligor
Notice, among other things, shall direct such Obligor to make payments of
Collections directly to an applicable Lockbox (or in the case of payments by
wire transfer, the applicable Lockbox Account), and mail all RA/EOBs directly to
the applicable Lockbox, and each of which master Obligor Notice shall attach a
schedule listing all of the applicable Obligors as of the date reasonably
proximate to the Closing Date with respect to Credit Parties (other than
Genesis) and as of the date reasonably proximate to the Amendment No. 3 Date
with respect to Genesis, which schedules shall be updated pursuant to and in
accordance with Section 9.5(b)(xvi).  No such direction given by Credit Parties
to any Obligor shall be changed, modified or superceded without the express
prior written consent of Lender.  Credit Parties shall cause all billing and
claim forms sent to Obligors (and return envelopes, if any, furnished by Credit
Parties) to set forth only the applicable Lockbox as the address for payment of
Receivables and, in the case of Fee-For-Services Receivables, delivery of the
related RA/EOBs, and only the applicable Lockbox Account as the bank account for
receipt of wire transfers for payment of Receivables; provided that unless an
Event of Default shall have occurred and Lender shall have requested Credit
Parties to do so, the Credit Parties not be

 

 

7

--------------------------------------------------------------------------------


 

required to direct Obligors of Fee-For-Service Receivables to remit payments and
RA/EOBs only to a Lockbox or Lockbox Account.  If a payment on a Receivable is
made by an Obligor other than to the appropriate Lockbox and Lockbox Account,
Credit Parties shall (x) remit such payment to the Lockbox Account on the same
day of the receipt thereof, if possible, but in any event  no later than the
Business Day immediately following the day of the receipt thereof, and (y)
promptly take all necessary actions to effect collection of such proceeds from
the Person having possession thereof, if other than a Credit Party.

 


(L)            SECTION 9 OF THE LSA IS HEREBY AMENDED BY ADDING THE FOLLOWING
NEW SECTIONS 9.25 AND 9.26 AT THE END THEREOF:

9.25         Genesis Bank Account.  Genesis shall be permitted to maintain the
account no. 222-07A89 (“Merrill Account”) at Merrill Lynch Pierce Fenner and
Smith, Inc. so long as (a) all funds maintained in such Merrill Account are at
all times held in cash or in Cash Equivalents, (b) Genesis furnishes evidence to
Lender satisfactory to Lender on or prior to the Amendment No. 3 Date that all
credit card related services associated with such Merrill Account have been
terminated and (c) Genesis causes on each Business Day all available funds
maintained in the Merrill Account in excess of $700,000 (the “Maximum Balance”)
to be transferred to the Concentration Account.  Not later than January 1, 2006,
Genesis shall cease writing any checks on the Merrill Account and except for the
daily wire transfer of funds from the Merrill Account to the Concentration
Account required by this Section, Genesis shall cease transferring funds from
the Merrill Account or making deposits into the Merrill Account.  In addition,
not later than January 1, 2006, Genesis shall have opened and caused to be fully
operational disbursing accounts at Wells Fargo Bank which are subject to Control
Agreements in favor of Lender on terms satisfactory to Lender.  From and after
January 1, 2006, the Maximum Balance shall be reduced to the sum of all checks
outstanding on the Merrill Account plus $10,000 as a cushion for fees and
expenses and as such checks are presented and honored for payment, the amount
described in this clause shall automatically be reduced.  Commencing on the
Amendment No. 3 Date and continuing until the Lender has received satisfactory
evidence that the Merrill Account Reserve Release Conditions (as defined below)
have been met, Lender shall be entitled to establish and maintain a special
Availability Reserve in the amount of $700,000; provided that after January 1,
2006, Borrower shall be entitled to present the monthly account statement for
the Merrill Account or other written evidence satisfactory to Lender
demonstrating that the actual balance in the Merrill Account is less than
$700,000, and Lender shall reduce such special Availability Reserve to an amount
equal to the actual balance in the Merrill Account promptly after receipt of
such satisfactory written evidence; provided further that such special
Availability Reserve shall be eliminated by Lender promptly upon

 

8

--------------------------------------------------------------------------------


 

Lender’s receipt of written evidence satisfactory to Lender demonstrating (a)
that the actual balance in the Merrill Account is less than $100,000 and (b) all
checks and electronic funds transfers from payors under the Capitated
Contracts have been successfully redirected to a lockbox or bank account in the
name of or under the control of the Lender (the events in clauses (a) and (b)
above, the “Merrill Account Reserve Release Conditions”).

9.26         Genesis Management Agreement.  Promptly upon entering into by
Genesis of a management services agreement with any Management Credit Party,
which shall be in form and substance satisfactory to Lender and shall be deemed
to be included in the definition of “Management Agreements” set forth in Section
1.1 of the LSA, Genesis shall enter into a collateral assignment agreement,
subordination agreement with Lender and any other agreements that Lender may
request, in respect of such management services agreement, each in form and
substance satisfactory to Lender


(M)          SECTION 11.1 OF THE LSA IS HEREBY AMENDED BY (I) DELETING THE “.”
AT THE END OF SUBSECTION (S) THEREOF AND INSERTING “; OR” IN PLACE THEREOF AND
(II) ADDING THE FOLLOWING NEW SUBSECTION (T) AT THE END THEREOF:


(T)            ANY CREDIT PARTY MAKES ANY POST-CLOSING PAYMENT UNDER THE GENESIS
ACQUISITION AGREEMENT WHEN ANY DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING OR WOULD RESULT FROM THE FUNDING OF SUCH PAYMENT.

 


(N)           EFFECTIVE AS OF THE DATE HEREOF, 2005, THE NOTICE ADDRESS FOR
CREDIT PARTIES SET FORTH IN SECTION 14.1 OF THE LSA IS HEREBY AMENDED AND
RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:

 

If to Credit Parties:

 

c/o Prospect Medical Holdings, Inc.
400 Corporate Point, Suite 525
Culver City, California 92801
Attn: Jacob Y. Terner, CEO
Telephone: (310) 337-4162
Facsimile: (310) 338-1151
E-Mail: jack.terner@prospectmedical.com

 

 

9

--------------------------------------------------------------------------------


 

 

With a copy to:

 

Miller & Holguin
1801 Century Park East, Suite 700
Los Angeles, California 90067
Attn: Dale S. Miller
Telephone: (310) 556-1990
Facsimile: (310) 557-2205
E-Mail: dmiller@millerholguin.com

 


(O)           SECTIONS I AND III.C OF EXHIBIT A TO THE LSA ARE HEREBY AMENDED
AND RESTATED TO READ IN THEIR ENTIRETY AS FOLLOWS:

 

   I. Commitments

 

 

 

 

 

 

 

Revolving Credit Commitment:

 

$5,000,000.00

 

 

 

 

 

Term Loan A Commitment:

 

$10,000,000.00

 

 

 

 

 

Term Loan B Commitment:

 

$4,000,000.00

 

 

 

 

 

   C. Facility Origination Fee:

 

1.00% of the aggregate of the Revolving Credit Commitment and the Term Loan A
Commitment, due on the Closing Date.

 

 

 

 

 

 

 

1.00% of the Term Loan B Commitment, due on the Amendment No. 3 Date.


 


(P)           THE FOLLOWING DEFINITIONS SET FORTH ON EXHIBIT A TO THE LSA ARE
HEREBY AMENDED AND RESTATED TO READ IN THEIR ENTIRETY AS FOLLOWS:

“Interest Rate” — means: (i) the sum of the Prime Rate plus the Revolving Credit
Applicable Margin with respect to the Revolving Credit Balance, (ii) the sum of
Prime Rate plus the Term Loan A Applicable Margin with respect to the Term Loan
A, and (iii) the sum of Prime Rate plus the Term Loan B Applicable Margin with
respect to the Term Loan B.

“Applicable Margin” — means (a) for the Revolving Credit Balance, the Revolving
Credit Applicable Margin, (b) for the Term Loan A, the Term Loan A Applicable
Margin, and (c) for the Term Loan B, the Term Loan B Applicable Margin.

 

10

--------------------------------------------------------------------------------


 


(Q)           EXHIBIT A TO THE LSA ARE HEREBY AMENDED BY ADDING IN PROPER
ALPHABETICAL ORDER THE FOLLOWING NEW DEFINED TERMS:

“Term Loan A Applicable Margin” — means 200 basis points.

“Term Loan B Applicable Margin” — means 200 basis points.


(R)            SCHEDULES 8.7, 8.13, 8.15, 8.17, 8.20, 9.8(B) AND 10.1 TO THE LSA
ARE HEREBY AMENDED BY ADDING THERETO THE INFORMATION CONTAINED ON THE
SUPPLEMENTS TO SCHEDULES 8.7, 8.13, 8.15, 8.17, 8.20, 9.8(B) AND 10.1 ATTACHED
HERETO WITH RESPECT TO GENESIS.  ALL REFERENCES IN THE LSA TO SCHEDULES 8.7,
8.13, 8.15, 8.17, 8.20, 9.8(B) AND 10.1 SHALL NOW BE DEEMED TO INCLUDE A
REFERENCE TO SCHEDULES 8.7, 8.13, 8.15, 8.17, 8.20, 9.8(B) AND 10.1 AS AMENDED
BY THE SUPPLEMENTS TO SCHEDULES 8.7, 8.13, 8.15, 8.17, 8.20, 9.8(B) AND 10.1.


SECTION 3                OMNIBUS AMENDMENTS.  SUBJECT TO THE SATISFACTION OF
EACH OF THE CONDITIONS SET FORTH IN SECTION 6 HEREOF, THE LSA AND THE OTHER LOAN
DOCUMENTS ARE HEREBY AMENDED SO THAT EACH REFERENCE IN THE LSA AND IN THE OTHER
LOAN DOCUMENTS TO THE TERM “CREDIT PARTIES” OR “GUARANTORS” SHALL BE DEEMED TO
INCLUDE A REFERENCE TO GENESIS.


SECTION 4                JOINDERS.


(A)           LSA.  GENESIS (SOMETIMES REFERRED TO HEREIN AS THE “NEW CREDIT
PARTY”) HEREBY AGREES TO PERFORM, FOR THE BENEFIT OF LENDER, ALL OF THE
OBLIGATIONS OF A GUARANTOR AND A CREDIT PARTY (OTHER THAN A BORROWER) UNDER THE
LSA, AS DIRECT AND PRIMARY OBLIGATIONS OF THE NEW CREDIT PARTY, AND FURTHER
AGREES THAT IT SHALL COMPLY WITH AND BE FULLY BOUND BY THE TERMS OF THE LSA AS
IF IT HAD BEEN A SIGNATORY THERETO AS A GUARANTOR AND A CREDIT PARTY AS OF THE
DATE THEREOF.  IN FURTHERANCE THEREOF, (I) IN ORDER TO SECURE PAYMENT AND
PERFORMANCE OF ALL OF THE OBLIGATIONS, THE NEW CREDIT PARTY HEREBY GRANTS TO
LENDER A SECURITY INTEREST IN ALL COLLATERAL IN WHICH IT HAS AN INTEREST,
WHETHER NOW OR HEREAFTER ARISING, IN ACCORDANCE WITH THE TERMS OF THE SECTION 6
OF THE LSA AND (II) THE NEW CREDIT PARTY HEREBY AGREES THAT IT IS JOINTLY AND
SEVERALLY LIABLE FOR, AND HEREBY ABSOLUTELY AND UNCONDITIONALLY GUARANTEES TO
LENDER AND ITS SUCCESSORS AND ASSIGNS, THE FULL AND PROMPT PAYMENT (WHETHER AT
STATED MATURITY, BY ACCELERATION OR OTHERWISE) AND PERFORMANCE OF, ALL
OBLIGATIONS OWED OR HEREAFTER OWING TO LENDER BY EACH OTHER CREDIT PARTY, IN
ACCORDANCE WITH THE TERMS OF THE SECTION 15 OF THE LSA.


(B)           OFFSET AGREEMENT.  THE NEW CREDIT PARTY HEREBY AGREES TO PERFORM,
FOR THE BENEFIT OF LENDER, ALL OF THE OBLIGATIONS OF A RESTRICTED CREDIT PARTY
(AS DEFINED THEREIN) UNDER THE OFFSET AGREEMENT, AS DIRECT AND PRIMARY
OBLIGATIONS OF THE NEW CREDIT PARTY, AND FURTHER AGREES THAT IT SHALL COMPLY
WITH AND BE FULLY BOUND BY THE TERMS OF THE OFFSET AGREEMENT AS IF IT HAD BEEN A
SIGNATORY THERETO AS A CREDIT PARTY AS OF THE DATE THEREOF.


(C)           OTHER LOAN DOCUMENTS.  THE NEW CREDIT PARTY HEREBY AGREES TO
PERFORM, FOR THE BENEFIT OF LENDER, ALL OF THE OBLIGATIONS OF A OF A GUARANTOR
OR A CREDIT PARTY, AS THE CASE MAY BE, UNDER EACH OTHER LOAN DOCUMENT, AS DIRECT
AND PRIMARY OBLIGATIONS OF THE NEW CREDIT PARTY, AND FURTHER AGREES THAT IT
SHALL COMPLY WITH AND BE

 

 

11

--------------------------------------------------------------------------------


 


FULLY BOUND BY THE TERMS OF EACH SUCH OTHER LOAN DOCUMENT AS IF IT HAD BEEN A
SIGNATORY THERETO AS A GUARANTOR OR A CREDIT PARTY, AS APPLICABLE, AS OF THE
DATE THEREOF.


SECTION 5                AMENDMENTS TO COLLATERAL ASSIGNMENTS TO TRANSACTION
DOCUMENTS.


(A)           ITEM (XIV) OF EXHIBIT A TO THAT CERTAIN COLLATERAL ASSIGNMENT OF
TRANSACTION DOCUMENTS DATED AS OF SEPTEMBER 27, 2004 BETWEEN PMS AND LENDER (AS
AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“PMS COLLATERAL ASSIGNMENT”) IS HEREBY AMENDED BY DELETING THE “.” AT THE END
THEREOF AND INSERTING “(AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED
FROM TIME TO TIME) AND ITEM (XVII) OF EXHIBIT A TO THE PMS COLLATERAL ASSIGNMENT
IS HEREBY AMENDED BY DELETING THE “.” AT THE END THEREOF AND INSERTING “TOGETHER
WITH THAT CERTAIN JOINDER AGREEMENT BY GENESIS HEALTHCARE OF SOUTHERN
CALIFORNIA, INC., A MEDICAL GROUP, A CALIFORNIA MEDICAL CORPORATION, DATED AS OF
NOVEMBER 1, 2005.”.


(B)           ITEM (X) OF EXHIBIT A TO THAT CERTAIN COLLATERAL ASSIGNMENT OF
TRANSACTION DOCUMENTS DATED AS OF SEPTEMBER 27, 2004 BETWEEN SIERRA PRIMARY AND
LENDER (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO
TIME, THE “SIERRA PRIMARY COLLATERAL ASSIGNMENT”) IS HEREBY AMENDED BY DELETING
THE “.” AT THE END THEREOF AND INSERTING “(AS AMENDED, RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME) AND ITEM (XI) OF EXHIBIT A TO THE SIERRA
PRIMARY COLLATERAL ASSIGNMENT IS HEREBY AMENDED BY DELETING THE “.” AT THE END
THEREOF AND INSERTING “TOGETHER WITH THAT CERTAIN JOINDER AGREEMENT BY GENESIS
HEALTHCARE OF SOUTHERN CALIFORNIA, INC., A MEDICAL GROUP, A CALIFORNIA MEDICAL
CORPORATION, DATED AS OF NOVEMBER 1, 2005.”.


(C)           ITEM (VII) OF EXHIBIT A TO THAT CERTAIN COLLATERAL ASSIGNMENT OF
TRANSACTION DOCUMENTS DATED AS OF SEPTEMBER 27, 2004 BETWEEN PHR AND LENDER (AS
AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“PHR COLLATERAL ASSIGNMENT”) IS HEREBY AMENDED BY DELETING THE “.” AT THE END
THEREOF AND INSERTING “(AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED
FROM TIME TO TIME) AND ITEM (VII) OF EXHIBIT A TO THE PHR COLLATERAL ASSIGNMENT
IS HEREBY AMENDED BY DELETING THE “.” AT THE END THEREOF AND INSERTING “TOGETHER
WITH THAT CERTAIN JOINDER AGREEMENT BY GENESIS HEALTHCARE OF SOUTHERN
CALIFORNIA, INC., A MEDICAL GROUP, A CALIFORNIA MEDICAL CORPORATION, DATED AS OF
NOVEMBER 1, 2005.”.


SECTION 6               EFFECTIVENESS AND CONDITIONS SUBSEQUENT.

6.1           This Amendment shall become effective on the date each of the
following condition have been met:

 


(A)           THIS AMENDMENT SHALL HAVE BEEN EXECUTED AND DELIVERED BY LENDER
AND THE CREDIT PARTIES;


(B)           LENDER SHALL HAVE RECEIVED, EACH IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER, (I) ALL DOCUMENTS, AGREEMENTS AND OTHER ITEMS LISTED ON
THE CLOSING CHECKLIST ATTACHED HERETO AS ANNEX I DULY EXECUTED AND DELIVERED BY
EACH APPLICABLE PARTY THERETO AND (II) ALL OTHER INFORMATION AND COPIES OF ALL
DOCUMENTS WHICH LENDER MAY HAVE

 

 

12

--------------------------------------------------------------------------------


 


REQUESTED IN CONNECTION THEREWITH.  UPON THE REQUEST OF LENDER OR ITS COUNSEL,
SUCH DOCUMENTS WILL BE CERTIFIED BY APPROPRIATE CORPORATE OFFICERS OR
GOVERNMENTAL AUTHORITY;


(C)           LENDER SHALL HAVE COMPLETED ITS BUSINESS, LEGAL, AND COLLATERAL
DUE DILIGENCE, THE RESULTS OF EACH OF WHICH SHALL BE SATISFACTORY TO LENDER;


(D)           LENDER SHALL HAVE RECEIVED EVIDENCE, IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER, THAT LENDER HAS A VALID PERFECTED SECURITY INTEREST IN
THAT PORTION OF THE COLLATERAL ASSOCIATED WITH GENESIS, SUBJECT ONLY TO
PERMITTED LIENS; AND


(E)           BORROWERS SHALL HAVE PAID TO THE LENDER A FACILITY ORIGINATION FEE
EQUAL TO $40,000 IN CONNECTION WITH THIS AMENDMENT.

6.2           Not later than the end of business on November 1, 2005, Lender
shall have received a photocopy of the original stock certificate(s) of Genesis
(which may be in the name of Edward Medical Group II, a Medical Corporation)
accompanied by a stock power endorsed by Michael W. Lew, M.D. to PMG evidencing
the consummation of the Genesis Acquisition. Failure to satisfy this condition
in accordance with this Section 6.2 shall constitute an immediate Event of
Default under the LSA and the other Loan Documents.

 

6.3           Each of the following conditions must be satisfied on or before
November 4, 2005:

 


(A)           LENDER SHALL HAVE RECEIVED CERTIFIED COPIES OF (I) THE GENESIS
ACQUISITION DOCUMENTS AND (I) THE MANAGEMENT SERVICES AGREEMENT, DATED AS OF
APRIL 1, 2001, BETWEEN ADVANCED MEDICAL MANAGEMENT, INC. AND GENESIS TOGETHER
WITH ALL AMENDMENTS, SUPPLEMENTS OR OTHER MODIFICATIONS THERETO; AND


(B)           LENDER SHALL HAVE RECEIVED THE ORIGINAL STOCK CERTIFICATE
REPRESENTING 100% OF THE OUTSTANDING STOCK OF GENESIS, TOGETHER WITH THE
ORIGINAL UNDATED STOCK POWER EXECUTED IN BLANK IN RESPECT OF SUCH STOCK.

Failure to satisfy any of the above conditions in accordance with this Section
6.3 shall constitute an immediate Event of Default under the LSA and the other
Loan Documents.

 

6.4           Each of the following conditions must be satisfied on or before
November 11, 2005:

 


(A)           LENDER SHALL HAVE RECEIVED A LANDLORD WAIVER, SATISFACTORY TO
LENDER, FOR THE PREMISES LEASED BY GENESIS LOCATED AT 12665 GARDEN GROVE BLVD.,
CITY OF GARDEN GROVE, CALIFORNIA;


(B)           LENDER SHALL HAVE RECEIVED, EACH IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER, CERTIFICATES OF INSURANCE EVIDENCING THAT GENESIS HAS
BEEN ADDED TO CREDIT PARTIES’ CONSOLIDATED LIABILITY, CASUALTY AND PROPERTY
INSURANCE POLICIES EVIDENCING ITS COVERAGE UNDER SUCH POLICIES AND NAMING LENDER
AS LOSS PAYEE AND/OR ADDITIONAL INSURED, AS APPLICABLE, THEREUNDER; AND

 

 

13

--------------------------------------------------------------------------------


 


(C)           LENDERS SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE SATISFACTORY TO
LENDER, CERTIFICATES FROM THE APPLICABLE CALIFORNIA TAX AUTHORITY EVIDENCING THE
PAYMENT OF ALL FRANCHISE TAXES BY EACH CALIFORNIA CREDIT PARTY.

Failure to satisfy any of the above conditions in accordance with this Section
6.4 shall constitute an immediate Event of Default under the LSA and the other
Loan Documents.

 

6.5           On or prior to November 8, 2005, Lender shall have received, in
form and substance satisfactory to Lender, evidence that Genesis has sent a
letter to Blue Shield of California (“BSC”) acknowledging that (i) prior notice
with respect to the Genesis Acquisition has been sent to BSC, (ii) the Genesis
Acquisition has been consummated and (iii) no objections or concerns have been
received from BSC concerning the Genesis Acquisition and as a result Genesis has
assumed the consent of BSC to the Genesis Acquisition, and no later than ninety
(90) calendar days following the Amendment No. 3 Date, Lender shall have
received, in form and substance satisfactory to Lender, a copy of the assignment
and assumption agreement executed between Genesis and BSC. Failure required to
satisfy this condition in accordance with this Section 6.5 shall constitute an
immediate Event of Default under the LSA and the other Loan Documents.

 

Section 7                Representations and Warranties of the Credit Parties.
To induce the Lender to execute and deliver this Amendment, the Credit Parties
represent and warrant that:

 


(A)           THE EXECUTION, DELIVERY AND PERFORMANCE BY THE INITIAL CREDIT
PARTIES AND THE NEW CREDIT PARTY OF THIS AMENDMENT HAS BEEN DULY AUTHORIZED AND
THIS AMENDMENT CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE
INITIAL CREDIT PARTIES AND THE NEW CREDIT PARTY, ENFORCEABLE AGAINST INITIAL
CREDIT PARTIES AND THE NEW CREDIT PARTY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
THE ENFORCEMENT THEREOF MAY BE SUBJECT TO (I) THE EFFECT OF ANY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAW AFFECTING
CREDITORS’ RIGHTS GENERALLY AND (II) GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF
WHETHER SUCH ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW);


(B)           NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND
EACH OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE LSA AND THE OTHER
LOAN DOCUMENTS IS TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
DATE HEREOF AS IF MADE ON THE DATE HEREOF, EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE, IN WHICH
CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT AS OF SUCH
EARLIER DATE, AND EACH OF THE AGREEMENTS AND COVENANTS IN THE LOAN DOCUMENTS ARE
HEREBY REAFFIRMED WITH THE SAME FORCE AND EFFECT AS IF EACH WERE SEPARATELY
STATED HEREIN AND MADE AS OF THE DATE HEREOF;


(C)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AMENDMENT AND THE
GENESIS ACQUISITION AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED THIS AMENDMENT AND THE GENESIS ACQUISITION AGREEMENT DO NOT AND
SHALL NOT CONTRAVENE, RESULT IN A BREACH OF, OR VIOLATE (I) ANY PROVISION OF ANY
INITIAL CREDIT PARTY’S OR THE NEW CREDIT PARTY’S CORPORATE CHARTER OR BYLAWS OR
OTHER GOVERNING DOCUMENTS, (II) ANY MATERIAL LAW OR REGULATION, OR ANY ORDER OR
DECREE OF ANY COURT OR

 

 

14

--------------------------------------------------------------------------------


 


GOVERNMENT INSTRUMENTALITY OR (III) ANY MATERIAL INDENTURE, MORTGAGE, DEED OF
TRUST, LEASE, AGREEMENT OR OTHER INSTRUMENT TO WHICH ANY INITIAL CREDIT PARTY OR
THE NEW CREDIT PARTY IS A PARTY OR BY WHICH ANY INITIAL CREDIT PARTY OR THE NEW
CREDIT PARTY OR ANY OF THEIR RESPECTIVE PROPERTY IS BOUND; AND


(D)           ALL REPORTS, DOCUMENTS, NOTICES OR APPROVALS REQUIRED TO BE FILED
OR FURNISHED TO OR OBTAINED FROM ANY GOVERNMENTAL AUTHORITY IN CONNECTION WITH
THIS AMENDMENT HAVE BEEN FILED OR FURNISHED TO OR OBTAINED FROM SUCH
GOVERNMENTAL AUTHORITY.


SECTION 8                MISCELLANEOUS


(A)           EFFECT.  THE CONSENTS AND AMENDMENTS SET FORTH HEREIN ARE
EFFECTIVE SOLELY FOR THE PURPOSES SET FORTH HEREIN AND SHALL BE LIMITED
PRECISELY AS WRITTEN, AND SHALL NOT BE DEEMED TO (I) EXCEPT AS EXPRESSLY
PROVIDED IN THIS AMENDMENT, BE A CONSENT TO ANY AMENDMENT, WAIVER OR
MODIFICATION OF ANY TERM OR CONDITION OF THE LSA OR OF ANY OTHER LOAN DOCUMENT,
(II) PREJUDICE ANY RIGHT OR RIGHTS THAT LENDER MAY NOW HAVE OR MAY HAVE IN THE
FUTURE UNDER OR IN CONNECTION WITH THE LSA OR ANY OTHER LOAN DOCUMENT, OR (III)
CONSTITUTE A COURSE OF DEALING OR OTHER BASIS FOR ALTERING ANY OBLIGATION OF THE
BORROWERS OR ANY OTHER CREDIT PARTIES UNDER THE LSA OR ANY OTHER LOAN DOCUMENT
OR ANY OTHER CONTRACT OR INSTRUMENT.


(B)           REAFFIRMATION.  EXCEPT AS EXPRESSLY AMENDED HEREIN, ALL OF THE
TERMS AND PROVISIONS OF THE LSA AND THE LOAN DOCUMENTS ARE RATIFIED AND
CONFIRMED IN ALL RESPECTS BY EACH INITIAL CREDIT PARTY AND THE NEW CREDIT PARTY
AND SHALL REMAIN IN FULL FORCE AND EFFECT.  EACH INITIAL CREDIT PARTY AND THE
NEW CREDIT PARTY HEREBY ACKNOWLEDGES AND AGREES THAT THERE IS NO DEFENSE, SETOFF
OR COUNTERCLAIM OF ANY KIND, NATURE OR DESCRIPTION TO THE OBLIGATIONS OR THE
PAYMENT THEREOF WHEN DUE.  THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS
AMENDMENT SHALL NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE AS AN
AMENDMENT TO OR WAIVER OF ANY RIGHT, POWER OR REMEDY OF THE LENDER UNDER THE LSA
OR ANY OF THE OTHER LOAN DOCUMENTS, OR CONSTITUTE AN AMENDMENT OR WAIVER OF ANY
PROVISION OF THE LSA OR ANY OF THE OTHER LOAN DOCUMENTS.


(C)           BINDING ON SUCCESSORS AND ASSIGNS.  THIS AMENDMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.


(D)           SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AMENDMENT
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AMENDMENT SHALL BE HELD TO BE
PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE
INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINING PROVISIONS OF THIS AMENDMENT.


(E)           GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
INTERNAL LAWS OF THE

 

 

15

--------------------------------------------------------------------------------


 


STATE OF CALIFORNIA WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.


(F)            NO WAIVER.  NO WAIVER OR CONSENT, AND NO MODIFICATION OR
AMENDMENT OF ANY PROVISION OF THIS AMENDMENT SHALL BE EFFECTIVE UNLESS
SPECIFICALLY MADE IN WRITING AND DULY SIGNED BY THE PARTY PURPORTEDLY MAKING
SUCH WAIVER OR CONSENT.


(G)           COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED BY THE PARTIES
HERETO INDIVIDUALLY OR IN COMBINATION, IN ONE OR MORE COUNTERPARTS, EACH OF
WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.  THIS AMENDMENT MAY BE EXECUTED AND DELIVERED BY TELECOPIER WITH THE
SAME FORCE AND EFFECT AS IF THE SAME WERE A FULLY EXECUTED AND DELIVERED
ORIGINAL MANUAL COUNTERPART.


(H)           TITLES.  PARAGRAPH AND SUBPARAGRAPH TITLES, CAPTIONS AND HEADINGS
HEREIN ARE INSERTED ONLY AS A MATTER OF CONVENIENCE AND FOR REFERENCE, AND IN NO
WAY DEFINE, LIMIT, EXTEND OR DESCRIBE THE SCOPE OF THIS AMENDMENT OR THE INTENT
OF ANY PROVISIONS HEREOF.


(I)            ACKNOWLEDGMENT.  THE INITIAL CREDIT PARTIES  AND THE NEW CREDIT
PARTY AFFIRM AND ACKNOWLEDGE THAT THIS AMENDMENT CONSTITUTES A LOAN DOCUMENT
UNDER THE LSA AND ANY REFERENCE TO THE LOAN DOCUMENTS UNDER THE LSA CONTAINED IN
ANY NOTICE, REQUEST, CERTIFICATE OR OTHER DOCUMENT EXECUTED CONCURRENTLY WITH OR
AFTER THE EXECUTION AND DELIVERY OF THIS AMENDMENT SHALL BE DEEMED TO INCLUDE
THIS AMENDMENT UNLESS THE CONTEXT SHALL OTHERWISE SPECIFY.  EACH OF THE INITIAL
CREDIT PARTIES AND THE NEW CREDIT PARTY HEREBY ADOPT AND REAFFIRM EACH OF THE
TERMS SET FORTH IN SECTION 15.2 OF THE LSA AS THOUGH THE SAME WERE RESTATED IN
THIS AMENDMENT.

<Remainder of page left intentionally blank>

<Signature pages follow>

 

 

16

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties have caused this Amendment to be
duly executed and delivered all as of the day and year first above written.

 

 

 

 

 

BORROWER AGENT:

 

 

 

 

PROSPECT MEDICAL GROUP, INC., a California professional corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

BORROWERS:

 

 

 

 

PROSPECT MEDICAL HOLDINGS, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

PROSPECT MEDICAL GROUP, INC., a California professional corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

GUARANTORS:

 

 

 

 

PROSPECT MEDICAL SYSTEMS, INC., a Delaware corporation

 

 

 

 

PINNACLE HEALTH RESOURCES, a California corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SIERRA MEDICAL MANAGEMENT, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SIERRA PRIMARY CARE MEDICAL GROUP, A MEDICAL CORPORATION, a California
professional corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

NUESTRA FAMILIA MEDICAL GROUP, INC., a California professional corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

 

SANTA ANA/TUSTIN PHYSICIANS GROUP, INC., a California professional corporation

 

 

 

 

PEGASUS MEDICAL GROUP, INC., a California professional corporation

 

 

 

 

ANTELOPE VALLEY MEDICAL ASSOCIATES, INC., a California professional corporation

 

 

 

 

PROSPECT HEALTH SOURCE MEDICAL GROUP, INC., a California professional
corporation

 

 

 

 

PROSPECT PROFESSIONAL CARE MEDICAL GROUP, INC., a California professional
corporation

 

 

 

 

PROSPECT NWOC MEDICAL GROUP, INC., a California professional corporation

 

 

 

 

APAC MEDICAL GROUP, INC., a California professional corporation

 

 

 

 

STARCARE MEDICAL GROUP, INC., a California professional corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

PROSPECT HOSPITAL ADVISORY SERVICES, INC. (f/k/a Prospect Medical Management,
Inc.), a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 





GENESIS HEALTHCARE OF SOUTHERN CALIFORNIA, INC., A MEDICAL GROUP, a California
medical corporation

 

 

 

 

 

 

 

GENESIS HEALTHCARE OF SOUTHERN CALIFORNIA, INC., A MEDICAL GROUP, a California
medical corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

 

RESIDENTIAL FUNDING CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------